724 S.E.2d 921 (2012)
WHITLOW
v.
ZOLEY, et al.
No. 146P12-1.
Supreme Court of North Carolina.
April 17, 2012.
Robert C. Montgomery, Special Deputy Attorney General, for State of North Carolina.
Jeffrey Lee Whitlow, Jr., Winton, for Whitlow, Jr., Jeffrey Lee.
The following order has been entered on the motion filed on the 9th of April 2012 by Plaintiff-Petitioner to Exhaust and Transfer 28 U.S.C. s. 2254 to U.S. District Court and Hold Complaint for Fraud $500 Million Dollars for Trial in Abeyance:
"Motion Dismissed by order of the Court in conference, this the 17th of April 2012."